Title: From George Washington to John Hancock, 23 April 1776
From: Washington, George
To: Hancock, John



Sir,
New York April 23d 1776.

That I might be in readiness to take the Field in the Spring, and prepared for any Service Congress should think proper to send me upon this Campaign, I desired Colo. Reed when he left Cambridge in the Fall to get me a Sett of Camp Equipage—Tents—and a Baggage Waggon made at Philadelphia under his own Inspection and sent to me. this he informs me is now done & ready to come on—I have therefore to beg the favour of Congress through you to Order payment of them from the Treasury, as it will save the expence & hazard of a remittance

from hence where we stand much in need of every farthing we have. I have the honour to be with great respect and esteem Sir Yr Most Obedt & Most Hble Servt

Go: Washington

